Citation Nr: 18100078
Decision Date: 	Archive Date: 03/28/18

DOCKET NO. 14-20 612
DATE:	 
ISSUES DECIDED:	2	ISSUES REMANDED:	0
 
ORDER
Service connection for hearing loss and service connection for tinnitus are denied.  
FINDINGS OF FACT
1.  Hearing loss did not have its onset during service or within one year of separation from service and has not been shown to be the result of disease or injury incurred during service, to include in-service noise exposure.
2.  Tinnitus did not have its onset during service or within one year of separation from service and has not been shown to be the result of disease or injury incurred during service, to include in-service noise exposure.
CONCLUSIONS OF LAW
1.  The criteria for service connection for bilateral hearing loss have not been met. 38 U.S.C. §§ 1101, 1110, 1112, 1113, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2017).
2.  The criteria for service connection for tinnitus have not been met.  38 U.S.C. §§ 1101, 1110, 1112, 1113, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2017).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS
The Veteran served on active duty from August 1963 to July 1966. 
Service connection may be established for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Moreover, where a veteran served continuously for ninety (90) days or more during a period of war, or during peacetime service after December 31, 1946, and organic disease of the nervous system (sensorineural hearing loss or tinnitus) becomes manifest to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C. §§ 1101, 1110, 1112, 1113, 1137 (2012); 38 C.F.R. §§ 3.307, 3.309 (2017).

Generally, in order to prove service connection, there must be evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury. See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).

 
For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz (Hz) is 40 decibels (db) or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The Veteran asserts that exposure to noise while serving as an armor crewman during service in the early 1960s caused his current hearing loss and tinnitus.
For the purpose of this appeal, noise exposure in service is conceded.  Therefore, the question becomes whether the Veterans current hearing loss and/or tinnitus were at least as likely as not caused by that in-service exposure to noise.
Service treatment records (STRs) are negative for any complaints, diagnoses, or treatment for bilateral hearing loss or tinnitus.  The Veterans entrance and separation examinations showed normal hearing and he denied ear trouble on a July 1966 Report of Medical History in connection with his separation from service.  The July 1966 separation audiogram findings, in pure tone decibels, are below.  Given the date of the examination, the Board presumes the findings were reported in American Standards Association (ASA) standards rather than the currently used International Standards Organization  American National Standards Institute (ISO-ANSI) standards.  Hence the Board has converted the findings with the numbers in parentheses representing the ISO-ANSI findings.  
	500 Hz	1000 Hz	2000 Hz	3000 Hz	4000 Hz
Right Ear	5 (20)	0 (10)	0 (10)	5 (15)	0 (5)
Left Ear	5 (20)	5 (15)	0 (10)	5 (15) 	5 (10)
 

In November 2011, the Veteran filed his claim for service connection.  In a January 2012 statement, the Veterans older sister indicated she was not around the Veteran a lot and had left home when he came home from the Army, but she noticed a change in his hearing.  She indicated the family could tell right away that he was not hearing when they would talk to him or would only hear some of what they were saying, and then misunderstood what they meant.  Another of his sisters, 14 years his senior, indicated noticing that when he came home from the service, he seemed to have a problem not always hearing what was being said.  She thought it might have been he just did not want to listen, but now she believed he was having difficulty hearing.  In additional statements, two fellow service members indicated they were subject to intense gunfire exercises during service and were never advised to wear hearing protection.  In another statement, a friend of at least 15 years indicated the Veteran was hard of hearing when she met him and that he avoided crowded places as it was harder for him to hear with lots of background noise.
In a January 2012 Disability Benefits Questionnaire (DBQ), sensorineural hearing loss was diagnosed in the right ear and mixed hearing loss was diagnosed in the left ear.  The Veteran reported he had to face speakers and could not hear at all in background noise or crowds.  It was noted the Veteran had been exposed to machine gun, tank and artillery noise between 1963 and 1966.  In addition, he had exposure to tool and equipment noise post service as a pipe fitter and boiler installer.  Regarding tinnitus, the Veteran indicated he had experienced bilateral, intermittent tinnitus since 1964, but within the last year, tinnitus in the left ear had become constant.  
Left middle ear pathology was identified and it was recommended the Veteran see an ENT physician.  The examiner remarked that left ear conductive hearing loss was not a product of noise exposure and could possibly be due to otosclerosis.  To the question of whether the Veterans hearing loss was due to or caused by noise exposure during service, the examiner opined that it was less likely than not.  He indicated the STRs were silent for hearing loss or ear trouble and no threshold shifts occurred during service.  In addition, he noted that medical records did not indicate hearing complaints following service for nearly 50 years.  He stated that mixed hearing loss is not associated with noise induced hearing loss and that exposure to either impulse sounds or continuing exposure to noise could cause a temporary threshold shift which would usually disappear within 30 days after exposure to loud noise but might last up to six months.  It was noted impulse sounds might also damage the structure of the inner ear resulting in an immediate hearing loss.  Continuous exposure to loud noise could also damage the structure of the hair cells resulting in hearing loss.  If the hearing did not recover completely from a temporary threshold shift, a permanent hearing loss would exist.  Since the damage is done when exposed to noise, a normal audiogram subsequent to the noise exposure would verify that the hearing had recovered without permanent loss.  Based on this rationale and the normal July 1966 audiogram results, the examiner opined that it was more likely than not that the right ear hearing loss was due to decades of occupational noise exposure.
As to tinnitus, the examiner noted that it could be caused by middle ear pathology, noise exposure, hearing loss, hypertension, diabetes or aging.  As to whether tinnitus was due to or caused by the Veterans by noise exposure during military service, the examiner opined that despite the Veterans claim that he had experienced tinnitus since 1964, there was no threshold shift during service and the STRs were silent for tinnitus.  The examiner opined that the tinnitus was most likely due to his current hearing loss since he had readings over 25 decibels, which is associated with noise induced tinnitus.  Such readings were not present at the time of separation from service when the Veteran did not report ear trouble.  
In a May 2012 statement, the Veterans private doctor, Dr. D.K., indicated he had evaluated the Veteran that month for asymmetric hearing loss.  He indicated the Veteran had a history of noise exposure in the military and had asymmetric hearing ever since that time.  It was noted he medically needed hearing aids.  The doctor stated he felt the Veterans military exposure to main gun tank fire was a definite cause of his ongoing hearing problem today.  He did not provide a rationale for this opinion.
In a June 2012, another private doctor, Dr. P.V., indicated the Veteran had a left mixed hearing loss and bilateral high-frequency sensorineural hearing loss.  It was noted the Veteran had a history of significant past noise exposure during his duty in the military as a tank crewman and had related noting a decline in hearing after his discharge in comparison to the time he entered the military.  Thereafter, the Veterans hearing had continued to decline.  Dr. P.V. indicated that the majority of the decline on the left side had been secondary to otosclerosis, which was recently treated by him with a left laser stapedotomy.  He stated he felt it was more likely than not that the Veterans decline in hearing and particularly the high-frequency hearing loss was secondary to his exposure as a tank crewman and that his military duty was the greatest component of contribution to the hearing loss.  A rationale was not provided for this opinion.
In an August 2013 addendum opinion, the VA examiner was asked to consider the opinions from the Veterans private doctors and to opine as to whether high frequency hearing loss in his right ear was, at least as likely as not, also partially due to military noise exposure or completely due to occupational noise exposure post-service.  The examiner opined that the sensorineural hearing loss in the right ear (including the high frequency component of the loss) was not a result of exposure to military noise exposure because the separation hearing test in July 1966 showed normal hearing.  Because of this, his current hearing loss in the right ear is more likely the result of events, injuries or illnesses that occurred after he left the service based on the rationale given following the January 2012 DBQ.  It was also asked whether despite findings that the conductive component of hearing loss in the left ear was due to otosclerosis and subsequent stapedotomy, was the high frequency hearing loss in the left ear, at least as likely as not, also partially due to military noise exposure.  The examiner opined that the high frequency hearing loss in the left ear was not the result of noise exposure in service because his hearing was normal in the left ear at separation from service in 1966.  Regarding tinnitus, the examiner again opined that it was more likely than not due to his current hearing loss but less likely than not the result of noise exposure in the service.  The Veterans STRs were silent for the presence of tinnitus and his hearing was normal at the time of discharge.  He did not identify a specific event, injury or illness linked to the onset of his tinnitus and did not mention tinnitus for over 45 years.
The Board recognizes that the absence of in-service evidence of a hearing disability during service (i.e., one meeting the requirements of 38 C.F.R. § 3.385) is not always fatal to a service connection claim.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  The existence of credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service may serve as a basis for a grant of service connection for hearing loss.  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  

In this case, there is no sound medical basis upon which to attribute the post-service findings to in-service exposure to noise.  Although the Veteran submitted two private medical opinions that appear to support the claim, neither opinion is supported by a rationale and thus neither can be afforded probative value in consideration of the evidence of record as a whole.  The probative value of a medical opinion primarily comes from its reasoning.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (noting that medical opinion evidence is not entitled to any weight in a service-connection or rating context if it contains only data and conclusions).  See also Bloom v. West, 12 Vet. App. 185, 187 (1999) (the value of a physicians statement is dependent, in part, upon the extent to which it reflects clinical data or other rationale to support his opinion).  Here, neither private opinion contains an adequate rationale to support the conclusions reached or account for the normal audiometric findings at separation from service or evidence of post-service occupational noise exposure.  
In the February 2018 Written Brief Presentation, the Veterans representative cites to studies which suggest the possibility of damage to the cochlear hairs and nerves becoming manifest over time.  Unlike the opinion from the VA examiner, these articles are general in nature and not specific to the Veteran and his circumstances.  The Board simply cannot accept that anyone who was ever exposed to loud noises in service and subsequently develops hearing loss developed such because of the military.  The United States Code and Code of Federal Regulations include no such presumption.  Instead, the Board must look at the facts of each individual case.  Here, the VA examiner has provided a clear explanation as to why this Veterans hearing loss is not related to his in-service noise exposure.  
The only other evidence in favor of the claim consists of lay statements by the Veteran, his family and a friend that they believe his hearing loss and tinnitus are related to his period of service between 1963 and 1966.  Although the Veterans family members indicate recalling changes in the Veterans hearing after he returned from service and speculate that he had hearing loss then, the first medical evidence indicating hearing loss is dated in 2011, a period of over 40 years.  Even if the Veteran did have hearing loss when he met his friend of 15 years, such evidence still only indicates the possible presence of hearing loss over 3 decades following separation from service.  The Board notes that the Veteran, his family and friends, as lay persons, are competent to report on matters observed or within their personal knowledge.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  While they may be competent to report symptoms of a disorder, they are not competent to provide a medical nexus opinion regarding the etiology of hearing loss and tinnitus or to determine a diagnosis of a hearing loss disability, as these are matters within the province of trained medical professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-38 (1994).  As the Veteran, his family and friend have not been shown to be other than lay persons without the appropriate medical training and expertise, they are not competent to render a probative (i.e., persuasive) opinion on a medical matter such as whether hearing loss and tinnitus are related to noise exposure in the 1960s.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); Bostain v. West, 11 Vet. App. 124, 127 (1998); Routen v. Brown, 10 Vet. App. 183, 186 (1997) (a layperson is generally not capable of opining on matters requiring medical knowledge).  Moreover, in connection with his separation from service the Veteran specifically denied having any ear problems.  This statement conflicts with any current statement that hearing loss or tinnitus began during service and lessens the credibility of any such statement.  Moreover, the report at separation is highly probative as it was made contemporaneous with service and for the purpose of identifying disability.  

Overall, the preponderance of the evidence is against a finding that hearing loss which was not evident in July 1966 and was medically identified more than 40 years after separation from service is related to that service.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (holding that a proper consideration for the trier of fact is the amount of time that has elapsed since military service).  As for tinnitus, although the Veteran now claims he experienced tinnitus during service, the STRs do not support such indication; in fact, the Veteran specifically denied having any problems with his ears at separation from service.  Ultimately, although the Board acknowledges that normal hearing at separation from service is not always a bar to service connection for hearing loss, the most probative evidence in this case is the adverse opinion of the VA examiner as the opinion was made after examination and testing and with consideration of the relevant history, including the Veterans statements and the private medical opinions.  In addition, the opinion was supported by a detailed rationale as to why it is less likely than not that the Veterans hearing loss and tinnitus were incurred in service.  Although the Veteran can be considered to have had an in-service injury, specifically exposure to excessive noise, and he currently has a hearing loss disability and tinnitus, there is no competent link that provides a nexus between the in-service noise exposure, hearing loss or tinnitus.  As such, service connection must be denied.  
In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veterans claims, that doctrine is not applicable.  See 38 U.S.C. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).
 
 
Nathan Kroes
Veterans Law Judge
Board of Veterans Appeals
ATTORNEY FOR THE BOARD	C. Boyd Iwanowski 

